Asset Purchase Agreement

 

AGREEMENT, made the eth day of September, 2016 in the State of New York between

 

MIDWOOD DISTRIBUTORS INC, a New York Corporation whose address is 120Jersey
Avenue, New Brunswick, NJ 08901

 

hereinafter called the Transferor, and

 

EMBER THERAPEUTICS, INC., a Delaware Corporation

whose address is 302 West 121 Street, Suite 114, New York, NY 10014

 

hereinafter called the Transferee.

 

SUBJECT MATTER OF SALE:

Closing Date

1.                   The Transferor agrees to sell to the Transferee and the
Transferee agrees to buy the following described business:

 

Dermasilk Brands a line of anti-aging skin care products, including products
under such name brands as 5min, Flawless, 90 Sec Eye, 30 Sec Neck, Triple
Sculpting Cream, Oxygen Mask., 1 Min Eraser Pen, 10 Min Ultimate Kit, Skin
Perfect, Miracle Cream, 5 Min Beauty Cream, 1 Min Collagen Lift, Anti-Wrinkle
Supplement, and Night Repair and the Dermasilk trademarks and intellectual
property, inventory, formulas, patents, website - www.dermasilkbrands.com. 800
number 800-886-9052, customer and vendor list, marketing materials, video clips,
Facebook account, twitter account, and Instagram account

 

located at: 120 Jersey Avenue, New Brunswick, NJ 08901

 

including the stock in trade., fixtures, equipment, accounts receivable post
transaction, contract rights, good will, licenses, rights under any contract for
telephone service or other rental, free and clear of any debts, mortgages,
security interests or other liens or encumbrances except as herein

h

 

 stated. Title shall be closed on or about the 8th ay of September, 2016 at a
place and time to be determined.

 

PURCHASE PRICE AND TERMS OF PAYMENT:

2.                   Ember will pay to DermaSilk's Shareholders the total sum of
$2,000,000 in the manner and according to the following:

1.On the date that the transaction closes (the "Closing Date"), Buyer will (or
will cause):

a.the issuance of $2.0 million in shares of Ember common stock (the "Common
Stock"), with the share price of $0.95

 

CREDITORS LIST:

3.                   Transferor shall furnish Transferee with a list of
Transferor's existing creditors, containing the names and business addresses of
all creditors of the Transferor, with the amounts owed to each, which
obligations Transferee agrees to be responsible for. Such list of creditors
shall be attached to this agreement.

 

 1 

 

 

LIQUIDATED DAMAGES:

4.                   Any willful, capricious or other inexcusable default
hereunder on the part of either party shall entitle the aggrieved party to the
sum of $2,000,000 as liquidated damages for breach of this contract in addition
to repayment in full of any sum paid hereunder as aforesaid, said amount being
hereby agreed upon by reason of the difficulty in reducing the exact damages
actually sustained to a mathematical certainty.

 

BROKER:

Commissions

5.                   The parties agree that lnbar Group, 1 Penn Plaza, Suite
6318, New York, NY 10119 is the only broker who brought about this sale. The
Transferor shall pay to the Broker when and if title closes a commission at the
rate of ten per cent (10%) of the consideration paid by Transferee to Transferor
in whatever form such consideration is paid. The Buyer will issue stock
certificates directly to Broker corresponding to the agreed to fees.

 

WARRANTIES SURVIVE:

6.                   The warranties and covenants contained herein shall survive
the Bill of Sale and become a part thereof and continue in full force as though
set forth at length therein.

 

PRIOR NAMES AND ADDRESS:

7.                   Transferor represents that Transferor has not used any
other business names and/or addresses within the three years last past except as
follows: NONE

 

DEFINITION OF GOODS:

8.                   The terms "goods" as defined and used in the Uniform
Commercial Code shall apply to this agreement.

 

CAPTION:

9.                   The captions are inserted only as a matter of convenience
and for reference and in no way define, limit or describe the scope of this
agreement nor the intent of any provision thereof.

 

The terms, warranties and agreements herein contained shall bind and inure to
the benefit of the respective parties hereto, and their respective legal
representatives, successors and assigns.

 

The gender and number used in this agreement are used as a reference term only
and shall apply with the same likewise include the plural.

 

This agreement may not be changed orally.

 

IN WITNESS WHEREOF, the Parties have respectively signed and sealed these
presents the day and year first above written.

 

TRANSFEROR:

 

Midwood Distribustors Inc.

 

 

/s/ Steve Deutsch

By: Steve Deutsch

President

TRANSFEREE:

 

Ember Therapeutics, Inc.

 

 

/s/ Joseph Hernandez

By: Joseph Hernandez

President

 

 2 

 

 

BILL OF SALE

 

BILL OF SALE, made, executed and delivered on September 8, 2016, Dermasilk,
Inc., a Division of Midwood Dist NY corporation (the "Seller"), acting on behalf
of itself and all of its subsidiary and affiliated companies, and Ember
Therapeutics, Inc., a Delaware corporation (the "Purchaser'').

 

WITNESSETH

 

WHEREAS, the Seller and the Purchaser are parties to that certain Asset Purchase
Agreement dated September 8, 2016 by and between Purchaser and Seller (the
"Agreement"), which agreement is incorporated herein in its entirety, providing
for, among other things, the transfer and sale to the Purchaser of the Purchased
Assets, and on the terms and conditions provided in the Agreement.

 

WHEREAS, the Purchaser and the Seller now desire to carry out the intent and
purpose of the Agreement by the Seller's execution and delivery to the Purchaser
of this instrument evidencing the sale, conveyance, assignment, transfer and
delivery to the Purchaser of the Purchased Assets, subject to the Assumed
Liabilities and subject to the terms and conditions of the Agreement.

 

NOW, THER£FORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Sell.er does hereby, effective from and after the date hereof,
sell, convey, assign, transfer and deliver unto the Purchaser and its successors
and assigns, forever, the entire right, title and interest in, to and under the
Purchased Assets, subject only to the Assumed Liabilities and subject to the
terms and conditions of the Agreement and free and clear of Liens.

 

TO HAVE AND TO HOLD the Purchased Assets unto the Purchaser, its successors and
assigns, FOREVER.

 

This Bill of Sale shall be construed and enforced in accordance with applicable
federal Jaw and the laws (other than the conflict of law roles) of the State of
New York.

 

In the event that any provision of this Bill of Sale is construed to conflict
with a provision of the Agreement, the provision of the Agreement shall be
deemed to be controlling.

 

This instrument shall be binding upon and shall inure to the benefit of the
respective successors and assigns of the Seller and the Purchaser.

 

(The rest of this page intentionally left blank]

 3 

 

 

IN WITNESS WHEREOF, this Bill of Sale has been duly executed and delivered by a
duly authorized representative of the Seller on the date first above Written.

 

 

Dermasilk, Inc.

 

 

By: /s/ Steve Deutsch

Name: Steve Deutsch

Title: President

 4 

 

 

Vendor Name

 

Concept Labs

Vendor Address

 

1400 West Wabansia Ave

Vendor Phone Number

 

773-395-7300

Invoice Number

 

101949

Invoice Amount

 

$4,302.00

  Chicago, I L 60642   101985 $1,179.67       102223 $7,913.70     TOTAL  

 

$13,395.37

Stephen Gould 360 New Haven Ave Milford, CT 06460 203-305-5210 5193905 $6,363.00
    TOTAL  

 

$6,363-00

Acla pt-A-Pack 201 W. 6th Street 815-834-9200 47190 $1,480.08   Lockport, IL
60441           TOTAL  

 

$1,480.08

Janco Press 20 Floyds Run Road 631-563-3003 40190 312.5   Bohemia, NY 11716  
40246 671     TOTAL  

 

$983.50

 



 5 

 

